Citation Nr: 1213987	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-37 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative degenerative disc disease of the cervical spine, with strain.    

2.  Entitlement to an initial rating in excess of 10 percent for postoperative rotator cuff strain of the left shoulder.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to December 1985 and from February 1989 to August 2007.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Roanoke Regional Office (RO) of the Department of Veterans Affairs (VA).

In a December 2011 rating decision, the RO granted service connection for sensory deficit of the left hand associated with the Veteran's cervical spine degenerative disc disease and assigned a 20 percent rating effective September 2, 2011.  To date, the Veteran has not filed an appeal of this decision.  Accordingly, the rating for associated neurological impairment of the left upper extremity is not currently on appeal before the Board and will not be addressed in the analysis below. 

Also, in an earlier April 2009 rating decision, the RO denied service connection for voiding dysfunction and the Veteran did not appeal this decision.  Accordingly, the issue of whether the claimed voiding dysfunction may be a residual of the Veteran's surgery for cervical spine degenerative disc disease is also not currently on appeal and will not be addressed in the analysis below.     

 
FINDINGS OF FACT

1.  Prior to September 2, 2011, the Veteran's cervical spine disability was manifested by forward flexion to less than 30 degrees on repetitive use due to pain.  Forward flexion limited to 15 degrees or less, incapacitating episodes, ankylosis and separately ratable neurological impairment of the right upper extremity were not shown. 

2.  From September 2, 2011, the Veteran's cervical spine disability was manifested by forward flexion to 40 degrees and combined range of motion of 280 degrees.  Additional loss of motion on repetitive use, forward flexion limited to 30 degrees or less, incapacitating episodes, ankylosis and separately ratable neurological impairment of the right upper extremity were not shown. 

3.  The evidence shows that the Veteran's left dominant arm range of motion has not been limited to shoulder level or less.  Ankylosis, other impairment of the humerus, and impairment of the clavicle or scapula have also not been shown.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, prior to September 2, 2011, the criteria for an initial 20 percent, but no higher, rating for postoperative degenerative disc disease of the cervical spine, with strain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243. 

2.  From September 2, 2011, the criteria for a rating in excess of 10 percent for postoperative degenerative disc disease of the cervical spine, with strain, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

3.  The criteria for an initial rating in excess of 10 percent for postoperative rotator cuff strain of the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (Code) 5201 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in September 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a December 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, post-service medical records and the reports of VA and QTC examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.  

II.  Factual Background

The Veteran's service treatment records show that he began having left shoulder problems as early as 1991.  In December 1991 he was found to have left shoulder instability.  However, X-rays and a CT arthrogram were normal without any evidence of a rotator cuff tear.  Also, on October 2003 MRI, the left shoulder was found to be normal.  In May 2006, the Veteran was noted to be complaining of cervical neck pain for the past several months.  The diagnosis was cervical neck pain, most likely musculoskeletal.  In June 2006, the Veteran received physical therapy for both the neck and shoulder.  Range of motion of the shoulder was noted to be full in all directions with pain on the end range of external rotation.  Cervical spine extension was noted to be 20 degrees with flexion to 3 inches from the chest with pain, side bending 20 degrees bilaterally and rotation to 30 degrees bilaterally.  There was normal sensation to light touch bilaterally in the upper extremities.  There was also 5/5 distal muscle strength in the upper extremities.  There was cervical spine radicular pain on Quadrant B.  The diagnostic assessments were shoulder sprain, anterior glenoid labrum lesion and cervicalgia.  A July 2007 progress note show left shoulder range of motion of 170 degrees flexion, 80 degrees external rotation, 90 degrees abduction on external rotation and 70 degrees abduction on internal rotation.  

On October 2007 QTC examination, the Veteran reported that he had been diagnosed with a SLAP tear of the left shoulder and that the condition had existed for 18 years.  He reported symptoms of weakness, stiffness and restricted motion and pain at the limits of mobility.  He did not have swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  Due to the joint condition, he had pain located at the front joint in the left shoulder.  The pain occurred constantly.  The pain was localized and the characteristic of the pain was aching in nature.  It could be elicited by physical activity and movement and was relieved by rest.  At the time of the pain, the Veteran had no pain at rest but lifting or any athletic movement created pain.  He reported that he had had a SLAP tear operation, which resulted in more severe pain and less mobility.  He indicated that he could not throw, golf, do racquet sports or exercise.  

The Veteran also reported that he had been diagnosed with cervicalgia.  The condition had existed since 2001.  He reported symptoms of stiffness and indicated that he had no weakness.  Due to the spine condition he had had neck pain for the past 6 years.  The pain occurred three times per week and each time lasted for 1 to 3 hours.  The pain was localized and was crushing and aching in nature.  It could be elicited by movement (i.e. turning) and was relieved by rest.  At the time of pain, the Veteran could function without medication.  He indicated that loud grinding and pain limited his head turning range.  He was not receiving any treatment for his condition and stated that it did not cause incapacitation.  He reported that it was difficult to drive because he could not turn his head.  

He noted that he was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, and perform gardening activities.  He was unable to push a lawn mower.  Generally, participation in activities depended on the severity of his current symptoms.  He could often do all activities but if he had a severe flare up of arthritis, he might not be able to do anything.  His usual occupation was "DOD", which he had performed since 1980.  

Musculoskeletal examination showed that the left hand was dominant because the Veteran used it to write.  The Veteran's posture was within normal limits and his gait was within normal limits.  Examination of the shoulder showed that there was tenderness on the left.  There was no edema, effusion, weakness, redness, heat, guarding of movement or subluxation at the bicipital tendon.  Range of motion of the left shoulder was 145 degrees flexion with pain at 115 degrees, 150 degrees abduction, with pain at 115 degrees, 90 degrees external rotation with pain at 70 degrees and 90 degrees internal rotation with pain at 70 degrees.  The joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  On repetitive motion, joint motion was additionally limited by five degrees.  

Examination of the cervical spine revealed no evidence of radiating pain on movement and no evidence of muscle spasm.  There was tenderness at the right base of the neck.  There was no ankylosis of the cervical spine.  Range of motion of the cervical spine was 45 degrees flexion with pain at 20 degrees, 30 degrees extension with pain at 20 degrees, 25 degrees right lateral flexion with pain at 15 degrees, 30 degrees left lateral flexion with pain at 15 degrees, and 60 degrees rotation with pain at 50 degrees.  

After repetitive use, the joint function of the spine was additionally limited by pain and pain had the major functional impact.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

Peripheral nerve examination was within normal limits.  Sensory function was also within normal limits.  The right upper extremity revealed biceps jerk of 2+ and triceps jerk of 2+.  The left upper extremity reflexes also revealed biceps jerk of 2+ and triceps jerk of 2+.  Left shoulder X-ray findings were within normal limits and a cervical spine X-ray report showed degenerative disc disease with bilateral neuroforaminal narrowing at C5-6 and C6-7.  The diagnosis for the left shoulder was status post SLAP tear and repair with residual scars and chronic rotator cuff strain.  The subjective factors were pain and stiffness and the objective factors were tenderness and decreased range of motion with pain.  The diagnosis for the cervical spine was degenerative disc disease C5-6 and C6-7 with chronic cervical strain.  The subjective factors were pain and stiffness and the objective factors were tenderness, decreased range of motion with pain and X-ray findings.   

A January 2008, MRI of the left shoulder produced a diagnostic impression of tear of the posterior labrum just posterior to the prior surgical repair site and postsurgical changes of the superior glenoid consistent with the given history with the overlying labrum intact.  

A June 2008, MRI of the cervical spine produced a diagnostic impression of multilevel cervical spondylosis.  The findings were felt to be greatest at C5-6 where there was both significant bilateral foraminal encroachment and left paracentral cord abutment.  

In a September 2008, notice of disagreement, the Veteran indicated that the condition of both his neck and shoulder continued to deteriorate.  His neck pain had increased and become persistent and his movement limitations had become more persistent.  He became concerned when he started to feel vibrations along his shoulder and on the left side of the back of his head down to his left hand.  He indicated that his neurologist sent an urgent referral to a neurosurgeon, Dr. K, for consideration of surgery.  There was a possibility that the abutments against his nerves and the cord itself could cause irreparable damage.  The neurosurgeon, Dr. K, concurred with proceeding with the operation, an anterior cervical corpectomy or discectomy, a very complicated and risky surgery.  The Veteran was going to proceed because he did not want to risk doing permanent damage to his nerves and spine from the abutments.  The surgery would take place in October 2008.

Regarding his left shoulder, the Veteran indicated that he was still recovering from his SLAP tear operation.  After months of rehabilitation, he felt that the shoulder was actually worse than it was before the operation.  His pain and restricted motion had been increased.  He had had a follow up arthrogram MRI at Bethesda on the left shoulder on October 31, 2007.  At least two areas of low signal were noted to traverse the superior glenoid consistent with prior placement of prior surgical anchors.  The labrum adjacent to the surgical anchor device was intact.  However, abnormal horizontal signal was present within the superior labrum just posterior to the prior operative site.  The Veteran noted that his physician interpreted this to mean that his labrum disconnected or "popped up" in other areas.  If the cervical spine surgery went well, the Veteran planned to get another SLAP tear repair surgery. 

An October 2008, operative report shows that the Veteran underwent an anterior cervical diskectomy at C5-6 and C6-7.  The postoperative diagnosis was cervical spinal cord compression at C5-6, C6-7 with cervical radiculopathy.  

On September 2011, VA examination, the Veteran reported being diagnosed with a torn ligament in the left shoulder.  He reported weakness, stiffness, pain, cracking and popping.  He indicated that he did not experience swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  The claimant reported experiencing the following flare-ups as often as three times per week and each time they lasted for three hours.  From 1 to 10 the severity level was a 6.  The flare-ups were precipitated by physical activity and accidentally sleeping on the shoulder.  They were alleviated by rest and by Ibuprofen 600 mg.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  The treatment was Motrin 500 to 600 mg.

The Veteran indicated having surgeries for his labrum and that he had residual pain.  He stated that his condition had not resulted in any incapacitation in the past 12 months.  He had a tendency to avoid lifting with the left arm due to pain that was described as non-severe and also reported a general lack of mobility.  

Regarding the cervical spine, the Veteran indicated that he had been diagnosed with severe impingment from C5 to C7.  This condition had existed for 10 years and was not due to injury or trauma.  He reported symptoms of stiffness, spasms, decreased motion, and numbness.  He also reported that he did not experience fatigue or paresthesias in relation to the spine condition.  He did report having bladder problems, including urinary frequency and urinary retention, which required catheterization.  

He reported experiencing pain, which had begun 10 years prior.  It was located on the back side of the neck on the right and it occurred 10 times per day, each time lasting 6 hours.  The pain was localized and the pain level was moderate.  It could be exacerbated by physical activity and computer work.  It was relieved by rest and Ibuprofen.  At the time of pain he could function without medication.  During flare-ups he experienced neither functional impairment nor any limitation of motion of the joint.  The treatment was Ibuprofen.  

The Veteran indicated that he had the diskectomy in October 2008.  He described the residuals as pain and voiding dysfunction.  He stated that his condition had not resulted in any incapacitation in the last 12 months.  The bone condition had never been infected.  The Veteran reported functional impairment in that he had difficulty driving due to a limited range of head movement.  

Physical examination showed that the Veteran was left hand dominant.  His posture and gait were within normal limits.  His walking was steady and he did not require any assistive device for ambulation.  Examination of the left shoulder showed clicking.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation or ankylosis.  Range of motion of the left shoulder was 180 degrees flexion, 180 degrees abduction, 90 degrees external rotation and 90 degrees internal rotation.  On the left the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Upon examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone or atrophy of the limbs.  There was tenderness but no ankylosis.  Range of motion was 40 degrees flexion, 40 degrees, extension, 35 degrees lateral flexion bilaterally and 65 degrees rotation bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

The cervical spine sensory function was impaired on the left side.  The right upper extremity reflexes revealed biceps and triceps jerks of 2+.  The upper extremities showed no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were signs of cervical intervertebral disc syndrome most likely involving the radial nerve.  There were no non-organic physical signs.  Left shoulder X-ray findings were within normal limits.  

The left shoulder diagnosis was postoperative rotator cuff strain, with residual scar.  The subjective factor was history and the objective factor was the examination findings.  The cervical spine diagnosis was postoperative degenerative disc disease with strain of the cervical spine and scar residual.  The subjective factor was history and the objective factor was the examination.  The Veteran also had intervertebral disc syndrome affecting the left side of the body and most likely involving the radial nerve.  The intervertebral disc syndrome did not cause any complications.  The examiner noted that the Veteran's conditions did not affect his usual occupation or his daily activities.  

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40.  To that end, section 4.40 provides that: 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes." 38 C.F.R. § 4.45 (2011).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as: 

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of disuse.  Id.  

The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered. Id.  § 4.45(f).  See also 38 C.F.R. § 4.59 ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Cervical spine disability

The Board notes, at the outset, that the Veteran's cervical spine disability involves disc disease, and, under the current rating schedule, there are two ways of evaluating disc disease: under the General Rating Formula for Diseases and Injuries of the Spine (applicable to all disabilities of the spine) or on the basis of incapacitating episodes. 

The General Rating Formula provides for assignment of a rating of 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  The next higher rating of 40 percent is warranted for unfavorable ankylosis of the cervical spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Normal range of motion of the cervical spine is generally defined by the regulations as 45 degrees of flexion, 45 degrees of extension, 45 degrees of right and left lateral flexion and 80 degrees of left and right rotation.  See 38 C.F.R. § 4.71a, Plate V. 

Also, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating.  38 C.F.R. § 4.71a. 

Additionally, under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a twenty percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and higher ratings are warranted for longer periods of incapacitating episodes over the past 12 months.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In the instant case, the October 2007 QTC examiner specifically found that the Veteran's cervical spine range of motion was additionally limited by pain on repetitive use and that pain on cervical spine flexion began at 20 degrees.  Thus, resolving reasonable doubt, based on the Deluca criteria, a 20 percent rating is warranted on the basis of limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5243; Deluca, 8 Vet. App. 202 (1995).  As this finding was made so soon after service and as the Veteran filed his initial claim prior to separation from service, the appropriate effective date for the award of the increase is the day after the Veteran's separation from service.  
A rating in excess of 20 percent is not warranted under the General Formula as forward flexion to 15 degrees or less is not shown, even when factoring in pain, as the October 2007 VA examiner specifically found that pain did not begin until 20 degrees.  Also, although the May 2006 range of motion finding in service might suggest limitation of flexion to 15 degrees or less, given that this finding was not shown in October 2007 or at any other time post-service, a rating in excess of 20 percent is not warranted.

Also, as incapacitating episodes requiring bedrest prescribed by a physician are neither shown nor alleged, a rating in excess of 20 percent based on such episodes is not warranted.  

The Board also notes that the September 2011, VA examination results indicate that the Veteran's range of motion of the cervical spine has improved.  In this regard, the September 2011, VA examiner specifically found that cervical spine flexion was to 40 degrees.  Also, the examiners' findings show a combined range of motion equal to 280 degrees.  Additionally, the examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Nor are there any other findings of record since September 2, 2011 indicative of flexion limited to 30 degrees or less or of combined range of motion limited to 170 degrees or less. 

Additionally, the evidence does not show that the Veteran has muscle spasm severe enough or frequent enough to result in abnormal gait or spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  In this regard, although the Veteran reported having experienced muscle spasms during the September 2011 VA examination, no evidence of such spasms was found on objective examination.  Also, inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Consequently, muscle spasm resulting in abnormal gait or spinal contour is simply not shown.  Accordingly, from September 2, 2011, a 10 percent rating is warranted for the Veteran's cervical spine disability under the General Formula, including consideration of the Deluca criteria from that date.  

The Board has also considered whether a rating in excess of 10 percent could be awarded based on incapacitating episodes.  However, from September 2, 2011, as such episodes requiring bedrest prescribed by a physician are neither shown nor alleged, there is no basis for assigning a rating in excess of 10 percent based on such episodes.  

For the entire rating period, the Board has also considered whether a separate rating could be assigned for any associated neurological impairment of the right upper extremity.  However, as such impairment is neither shown nor alleged, assignment of a separate rating is not warranted. 																			
B.  Left Shoulder disability

The Veteran's left shoulder disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a on the basis of painful, limited motion of a major joint under the Deluca criteria.  Higher ratings are available under Diagnostic Code 5201 for limitation of motion of the arm.  Under this code, a 20 percent rating is warranted for limitation of motion of the dominant arm to the shoulder level, a 30 percent rating is warranted for limitation of motion of the dominant arm to midway between the side and the shoulder level and a 40 percent rating is warranted for limitation of motion of the dominant arm to 25 degrees from the side.  

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.   

In the instant case, the range of motion of the Veteran's right arm has not been shown to be limited to the shoulder level or less.  Instead, post-service, flexion of the shoulder has been to at least 145 degrees and abduction of the shoulder has been to at least 150 degrees.  Also, even when considering repetitive motion, the most limited findings, those from the October 2007 VA examiner, indicate that pain began at 115 degrees flexion and 115 degrees abduction and that repetitive motion resulted in an additional limitation due to pain of only five degrees.  Additionally, although the earlier July 2007 range of motion findings appear to include abduction findings of 90 degrees and 70 degrees, given that these findings were made during service and that the October 2007 findings two months later did not show such limitation, the Board finds that limitation of motion to the shoulder level or less has not been demonstrated during the rating period, even when considering the Deluca criteria.  Accordingly, a higher 20 percent rating is not warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a.

The Board has also considered whether application of any other Diagnostic Codes for rating shoulder disability might result in assignment of a higher rating.  However, as impairment of the clavicle or scapula, ankylosis and other impairment of the humerus are not shown, Diagnostic Codes 5200, 5202 and 5203 are not applicable.  38 C.F.R. § 4.71a. 

C. Extraschedular Consideration

The Board has also considered whether the Veteran's claims for increase for cervical spine and left shoulder disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's cervical spine and left shoulder symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 




	(CONTINUED ON NEXT PAGE)



ORDER

From September 1, 2007 to September 2, 2011, a 20 percent, but no higher, initial rating for postoperative degenerative disc disease of the cervical spine, with strain, is granted, subject to the law and regulations governing the award of monetary benefits.   

From September 2, 2011 forward, a rating in excess of 10 percent for postoperative degenerative disc disease of the cervical spine, with strain, is denied.  

An initial rating in excess of 10 percent for postoperative rotator cuff strain of the left shoulder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


